Exhibit 10.4

SALE AND CONTRIBUTION AGREEMENT

between

FS INVESTMENT CORPORATION II,

as Seller

and

DUNNING CREEK LLC,

as Purchaser

Dated as of May 14, 2014



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page  

ARTICLE I DEFINITIONS

     1   

SECTION 1.1

   Definitions      1   

SECTION 1.2

   Other Terms      5   

SECTION 1.3

   Computation of Time Periods      5   

ARTICLE II CONVEYANCES OF TRANSFERRED ASSETS

     5   

SECTION 2.1

   Conveyances      5   

SECTION 2.2

   Indemnification      7   

ARTICLE III CONSIDERATION AND PAYMENT; REPORTING

     7   

SECTION 3.1

   Purchase Price      7   

SECTION 3.2

   Payment of Purchase Price      7   

ARTICLE IV REPRESENTATIONS AND WARRANTIES

     7   

SECTION 4.1

   Seller’s Representations and Warranties      7   

SECTION 4.2

   Reaffirmation of Representations and Warranties by the Seller; Notice of
Breach      12   

ARTICLE V COVENANTS OF THE SELLER

     13   

SECTION 5.1

   Covenants of the Seller      13   

ARTICLE VI WARRANTY LOANS

     15   

SECTION 6.1

   Warranty Collateral Obligations      15   

SECTION 6.2

   Dilutions, Etc.      15   

ARTICLE VII CONDITIONS PRECEDENT

     16   

SECTION 7.1

   Conditions Precedent      16   

ARTICLE VIII MISCELLANEOUS PROVISIONS

     16   

SECTION 8.1

   Amendments, Etc.      16   

SECTION 8.2

   Governing Law: Submission to Jurisdiction      16   

SECTION 8.3

   Notices      17   

 

-i-



--------------------------------------------------------------------------------

SECTION 8.4

   Severability of Provisions      18   

SECTION 8.5

   Further Assurances      18   

SECTION 8.6

   No Waiver; Cumulative Remedies      18   

SECTION 8.7

   Counterparts      18   

SECTION 8.8

   Binding Effect; Third-Party Beneficiaries      18   

SECTION 8.9

   Merger and Integration      19   

SECTION 8.10

   Headings      19   

 

-ii-



--------------------------------------------------------------------------------

This SALE AND CONTRIBUTION AGREEMENT, dated as of May 14, 2014 (as amended,
supplemented or otherwise modified and in effect from time to time, this
“Agreement”), between FS Investment Corporation II, a Maryland corporation, as
seller (in such capacity, the “Seller”) and Dunning Creek LLC, a Delaware
limited liability company, as purchaser (in such capacity, the “Purchaser”).

W I T N E S S E T H:

WHEREAS, the Purchaser desires to purchase certain loans and related assets
existing on the Closing Date and from time to time thereafter;

WHEREAS, the Seller may also wish to contribute certain loans and related
contracts to the capital of the Purchaser on the Closing Date and from time to
time on each Purchase Date;

WHEREAS, the Seller desires to sell, assign and contribute such loans and
related contracts to the Purchaser upon the terms and conditions hereinafter set
forth;

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, it is hereby agreed by and between the
Purchaser and the Seller as follows:

ARTICLE I

DEFINITIONS

SECTION 1.1 Definitions. As used in this Agreement, the following terms shall
have the following meanings (such meanings to be equally applicable to both the
singular and plural forms of the terms defined). All capitalized terms used
herein but not defined herein shall have the respective meanings specified in,
or incorporated by reference into, the Credit Agreement, dated as of the date
hereof (as amended, supplemented or otherwise modified and in effect from time
to time, the “Credit Agreement”), by and among the Purchaser, as borrower,
Deutsche Bank AG, New York Branch, as administrative agent and lender, and other
lenders party thereto from time to time.

“Agreement” has the meaning set forth in the preamble hereto.

“Collateral Obligations” means any commercial loan, bond or note or
participation interest therein owned by the Purchaser, excluding the Retained
Interest thereon.

“Convey” means to sell, transfer, assign, contribute or otherwise convey assets
hereunder.

 

-1-



--------------------------------------------------------------------------------

“Conveyance” means, as the context may require, the Initial Conveyance or a
Subsequent Conveyance.

“Indorsement” has the meaning specified in Section 8-102(a)(11) of the UCC, and
“Indorsed” has a corresponding meaning.

“Initial Conveyance” has the meaning set forth in Section 2.1(a).

“Obligor” means, for any Collateral Obligation, the borrower thereunder or the
issuer thereof.

“Payment Date” means each Subsequent Conveyance Date and the date of the Initial
Conveyance.

“Purchase Date” has the meaning set forth in Section 2.1(b).

“Purchase Notice” has the meaning set forth in Section 2.1(b).

“Purchase Price” has the meaning set forth in Section 3.1.

“Purchaser” has the meaning set forth in the preamble hereto.

“Related Security” means, with respect to each Collateral Obligation:

(a) any property or other assets designated and pledged or mortgaged as
collateral to secure repayment of a Collateral Obligation (including, without
limitation, any pledge of the stock, membership or other ownership interests in
the related Obligor or its subsidiaries, all equity purchase warrants or similar
rights convertible into or exchangeable or exercisable for any equity interests
received by the Purchaser as an “equity kicker” from the Obligor in connection
with such Collateral Obligation and all proceeds from any sale or other
disposition of such property or other assets), all payments paid in respect
thereof and all monies due, to become due and paid in respect thereof accruing
after the applicable transfer date and all liquidation proceeds thereof;

(b) all guaranties, indemnities and warranties, insurance policies, financing
statements and other agreements or arrangements of whatever character from time
to time supporting or securing payment of any such indebtedness;

(c) the sum of all interest collections and all principal collections received
with respect to any Conveyance with respect to such Collateral Obligation and
any of the foregoing;

(d) any guarantees or similar credit enhancement for an Obligor’s obligations
under any Collateral Obligation, all UCC financing statements or other filings
relating thereto, including all rights and remedies, if any, against any Related
Security, including all amounts due and to become due to the Purchaser
thereunder and all rights, remedies, powers, privileges and claims of the
Purchaser thereunder (whether arising pursuant to the terms of such agreement or
otherwise available to the Purchaser at law or in equity);

 

-2-



--------------------------------------------------------------------------------

(e) with respect to such Collateral Obligation and any of the foregoing: (i) if
such Collateral Obligation includes a promissory note, an original, executed
copy of a promissory note or a copy of an executed promissory note (in the case
of a lost promissory note) accompanied by an original executed affidavit and
indemnity endorsed by the Purchaser in blank, in each case with an unbroken
chain of endorsements from each prior holder of such promissory note to the
Purchaser or in blank (unless such note is in bearer form, in which case
delivery alone shall suffice), or in the case of a noteless Collateral
Obligation, a copy of each executed document or instrument evidencing the
assignment of such Collateral Obligation to the Purchaser, (ii) copies of any
related loan agreement, security agreement, mortgage, moveable or immoveable
hypothec, deed of hypothec, guarantees, note purchase agreement, intercreditor
and/or subordination agreement, each to the extent in the possession of the
Purchaser, (iii) copies of the file-stamped (or the electronic equivalent of)
UCC financing statements and continuation statements (including amendments or
modifications thereof) authorized by the Obligor thereof or by another Person on
the Obligor’s behalf in respect of such Collateral Obligation, and (iv) all
other documents, books, records and other information prepared and maintained by
or on behalf of the Purchaser with respect to any Collateral Obligation and the
Obligors thereunder, including all documents, books, records and other
information prepared and maintained by the Purchaser or the Manager with respect
to such Collateral Obligation or Obligors; and

(f) all recoveries and proceeds of the foregoing.

“Repurchase Amount” means, for any Warranty Collateral Obligation for which a
payment or substitution is being made pursuant to Section 6.1 as of any time of
determination, the sum of (i) the greater of (a) an amount equal to the purchase
price paid by the Purchaser for such Collateral Obligation (excluding purchased
accrued interest and original issue discount) less all payments of principal
received in connection with such Collateral Obligation since the date it was
added to the Collateral and (b) the product of (I) the Market Value (determined
as described in Section 4 of Annex II to the Credit Agreement (treating any
Warranty Collateral Obligation that is not Cash or a Cash Equivalent as a Fund
Investment solely for purposes of this definition, regardless of whether it
would qualify as a “Fund Investment” under the definition thereof)) of such
Warranty Collateral Obligation and (II) one minus the Margin Requirement for
such Collateral Obligation (or, in the case of a Warranty Collateral Obligation
that is not an Eligible Investment, the Margin Requirement that would be
applicable to such Warranty Collateral Obligation if it were an Eligible
Investment), and (ii) any accrued and unpaid interest thereon that has not been
paid into the Custodial Account.

 

-3-



--------------------------------------------------------------------------------

“Repurchase Event” means, with respect to any Transferred Collateral Obligation,
the occurrence of any of the following:

(a) the related Conveyance becomes or may become voidable or subject to
avoidance under Title 11 of the Bankruptcy Code and the rules and regulations
thereunder;

(b) the Seller has actual knowledge or is notified of any event which, as of the
date of the related Conveyance had occurred and was continuing, could reasonably
have been expected to affect the collectibility of such Transferred Collateral
Obligation or cause it not to be paid in full; or

(c) such Transferred Collateral Obligation (or any portion thereof after giving
effect to any contribution) was sold by the Seller to the Purchaser other than
pursuant to a “true sale”.

“Retained Economic Interest” has the meaning set forth in Section 5.1(l)(i).

“Retained Interest” means, with respect to any Collateral Obligation included in
any Conveyance, (a) such obligations to provide additional funding with respect
to such Collateral Obligation that have been retained by the other lender(s) of
such Collateral Obligation, (b) all of the rights and obligations, if any, of
the agent(s) under the underlying instruments, (c) any unused commitment fees
associated with the additional funding obligations that are being retained in
accordance with clause (a) above, and (d) any agency or similar fees associated
with the rights and obligations of the agent(s) that are being retained in
accordance with clause (b) above.

“Retention Requirements” means Part 5 of the EU Capital Requirements Regulation
(Regulation (EU) 575/2013), together with any guidelines, regulatory technical
standards, implementing technical standards or related documents published from
time to time in relation thereto by the European Banking Authority (or any
predecessor or successor agency or authority) and the European Commission,
together with each other amendment or modification thereto approved by the
parties hereto for purposes of this definition, each to the extent legally
binding in the Member State of a Lender and in each case as determined or
imposed by any regulatory body having supervisory authority over any Lender.

“Schedule of Collateral Obligations” has the meaning set forth in
Section 2.1(a).

“Secured Parties” means the Administrative Agent and the Lenders.

“Seller” has the meaning set forth in the preamble hereto.

“Subsequent Conveyance” has the meaning set forth in Section 2.1(b).

“Subsequent Conveyance Date” has the meaning set forth in Section 2.1(b).

“Transferred Assets” means, collectively, the Transferred Collateral Obligations
and Related Security Conveyed by the Seller to the Purchaser hereunder.

“Transferred Collateral Obligations” means each Collateral Obligation Conveyed
from the Seller to the Purchaser pursuant to the terms of this Agreement.

 

-4-



--------------------------------------------------------------------------------

“Warranty Collateral Obligations” has the meaning set forth in Section 6.1.

SECTION 1.2 Other Terms. All accounting terms not specifically defined herein
shall be construed in accordance with generally accepted accounting principles.
All terms used in Article 9 of the UCC, and not specifically defined herein, are
used herein as defined in such Article 9. The term “including” when used in this
Agreement means “including without limitation.”

SECTION 1.3 Computation of Time Periods. Unless otherwise stated in this
Agreement, in the computation of a period of time from a specified date to a
later specified date, the word “from” means “from and including” and the words
“to” and “until” each means “to but excluding.”

ARTICLE II

CONVEYANCES OF TRANSFERRED ASSETS

SECTION 2.1 Conveyances.

(a) On the terms and subject to the conditions set forth in this Agreement, the
Seller agrees to Convey to the Purchaser on the Closing Date, and the Purchaser
agrees to purchase from the Seller on the Closing Date (the “Initial
Conveyance”), all of the Seller’s right, title and interest in and to each
Collateral Obligation listed on Schedule A to this Agreement (as such schedule
may be amended, supplemented, updated or otherwise modified from time to time,
the “Schedule of Collateral Obligations”) (the Schedule of Collateral
Obligations, as amended, supplemented, updated or otherwise modified shall
become part of the Schedule of Collateral Obligations), together with all other
Related Security and all proceeds of the foregoing but excluding the Retained
Interests (if any) for such Collateral Obligation.

(b) In the event the Purchaser agrees, from time to time after the Effective
Date, to acquire additional Collateral Obligations (including Related Security)
from the Seller, the Purchaser shall deliver written notice thereof to the
Administrative Agent substantially in the form set forth in Schedule B hereto
(each, a “Purchase Notice”), designating the date of the proposed Conveyance (a
“Subsequent Conveyance Date” or a “Purchase Date”) and attaching a supplement to
the Schedule of Collateral Obligations identifying the Transferred Assets
proposed to be Conveyed. On the terms and subject to the conditions set forth in
this Agreement and the Credit Agreement, the Seller shall Convey to the
Purchaser, and the Purchaser shall purchase, on the applicable Subsequent
Conveyance Date (each such purchase and sale being herein called a “Subsequent
Conveyance”), all of the Seller’s right, title and interest in and to each
Collateral Obligation then reported by the Seller on the Schedule of Collateral
Obligations attached to the related Purchase Notice, together with all other
Related Security and all proceeds of the foregoing but excluding the Retained
Interests (if any) for such Collateral Obligation.

(c) It is the express intent of the Seller and the Purchaser that each
Conveyance of Transferred Assets by the Seller to the Purchaser pursuant to this
Agreement be construed as an absolute sale and/or contribution of such
Transferred Assets by the Seller to the Purchaser. Further, it is not the
intention of the Seller and the Purchaser that any purchase be

 

-5-



--------------------------------------------------------------------------------

deemed a grant of a security interest in the Transferred Assets by the Seller to
the Purchaser to secure a debt or other obligation of the Seller. However, in
the event that, notwithstanding the intent of the parties, the Conveyances
hereunder shall be characterized as loans and not as sales and/or contributions,
then (i) this Agreement also shall be deemed to be, and hereby is, a security
agreement within the meaning of the UCC and other applicable law and (ii) the
Conveyances by the Seller provided for in this Agreement shall be deemed to be,
and the Seller hereby grants to the Purchaser, a security interest in, to and
under all of the Seller’s right, title and interest in, to and under, whether
now owned or hereafter acquired, such Transferred Assets and all proceeds of the
foregoing. The Purchaser and its assignees shall have, with respect to such
Transferred Assets and other related rights, in addition to all the other rights
and remedies available to the Purchaser and its assignees and under the other
Transaction Documents, all the rights and remedies of a secured party under any
applicable UCC.

The Seller and the Purchaser shall, to the extent consistent with this
Agreement, take such actions as may be necessary to ensure that, if this
Agreement were deemed to create a security interest in the Transferred Assets to
secure a debt or other obligation, such security interest would be deemed to be
a perfected security interest in favor of the Purchaser under applicable law and
will be maintained as such throughout the term of this Agreement. The Seller
represents and warrants that the Transferred Assets are being transferred with
the intention of removing them from the Seller’s estate pursuant to Section 541
of the Bankruptcy Code.

(d) In connection with the Initial Conveyance, the Seller agrees to file on or
prior to the Closing Date, at its own expense, a financing statement or
statements with respect to the Transferred Assets Conveyed by the Seller
hereunder from time to time meeting the requirements of applicable state law in
the jurisdiction of the Seller’s organization to perfect and protect the
interests of the Purchaser created hereby under the UCC against all creditors
of, and purchasers from, the Seller, and to deliver a file-stamped copy of such
financing statements or other evidence of such filings to the Purchaser as soon
as reasonably practicable after its receipt thereof.

(e) The Seller agrees that from time to time, at its expense, it will promptly
execute and deliver all instruments and documents and take all actions as may be
reasonably necessary or as the Purchaser may reasonably request, in order to
perfect or protect the interest of the Purchaser in the Transferred Assets
purchased hereunder or to enable the Purchaser to exercise or enforce any of its
rights hereunder. Without limiting the foregoing, the Seller will, in order to
accurately reflect the Conveyances contemplated by this Agreement, execute and
file such financing or continuation statements or amendments thereto or
assignments thereof (as permitted pursuant hereto) or other documents or
instruments as may be reasonably requested by the Purchaser and mark its master
computer records (or related sub-ledger) noting the purchase by the Purchaser of
the Transferred Assets and the Lien of the Administrative Agent pursuant to the
Security Agreement. The Seller hereby authorizes the Purchaser to file and, to
the fullest extent permitted by applicable law the Purchaser shall be permitted
to file initial financing statements, continuation statements and amendments
thereto and assignments thereof without the Seller’s further action; provided
that the description of collateral contained in such financing statements shall
be limited to only Transferred Assets. Carbon, photographic or other
reproduction of this Agreement or any financing statement shall be sufficient as
a financing statement.

 

-6-



--------------------------------------------------------------------------------

SECTION 2.2 Indemnification. Without limiting any other rights which any such
Person may have hereunder or under applicable law, the Seller agrees to
indemnify on a net after-tax basis (including, for example, taking into account
the deductibility of an applicable underlying damage, loss, liability or related
cost and expense) the Purchaser and its successors, transferees, and assigns
(including each Secured Party) and all officers, directors, shareholders,
controlling persons, employees and agents of any of the foregoing (each of the
foregoing Persons being individually called an “Indemnified Party”), forthwith
on demand, from and against any and all damages, losses, claims, liabilities and
related costs and expenses, including reasonable attorneys’ fees and
disbursements (all of the foregoing being collectively called “Indemnified
Amounts”) awarded against or incurred by any of them arising out of any breach
by the Seller of any of its obligations hereunder or arising as a result of the
failure of any representation or warranty of the Seller herein to be true and
correct on the date such representation or warranty was made, excluding,
however, (a) Indemnified Amounts in respect of any Transferred Asset due to such
Obligor’s creditworthiness, (b) Indemnified Amounts payable to an Indemnified
Party to the extent determined by a court of competent jurisdiction to have
resulted from gross negligence, bad faith or willful misconduct on the part of
any Indemnified Party or its agent or subcontractor, (c) except as otherwise
specifically provided herein, non-payment by any Obligor of an amount due and
payable with respect to a Transferred Asset, (d) any Excluded Taxes and any
Taxes indemnifiable under the Credit Agreement and (e) Indemnified Amounts
resulting from the performance or non-performance of the Collateral Obligations.

ARTICLE III

CONSIDERATION AND PAYMENT; REPORTING

SECTION 3.1 Purchase Price. The purchase price (the “Purchase Price”) for the
Transferred Assets Conveyed on each Purchase Date shall be a dollar amount equal
to the fair market value (as agreed upon between the Seller and the Purchaser at
the time of such Conveyance) of such Transferred Assets as of such date.

SECTION 3.2 Payment of Purchase Price. The Purchase Price shall be paid on the
related Purchase Date at the option of the Seller (a) by the Purchaser making a
payment in cash of immediately available funds, (b) by the Seller making a
capital contribution to the Purchaser, or (c) any combination of the foregoing
clauses (a) and (b).

ARTICLE IV

REPRESENTATIONS AND WARRANTIES

SECTION 4.1 Seller’s Representations and Warranties. The Seller represents and
warrants to the Purchaser as of the Closing Date and as of each Purchase Date:

(a) Organization and Good Standing. The Seller is a corporation duly formed,
validly existing and in good standing under the laws of its jurisdiction of
organization and is duly qualified to do business, and is in good standing, in
every jurisdiction in which the nature of its business and the performance of
its obligations hereunder and under the other Transaction

 

-7-



--------------------------------------------------------------------------------

Documents to which it is a party requires it to be so qualified, except where
the failure to be so qualified or in good standing would not reasonably be
expected to have a material adverse effect on (i) its ability to perform its
obligations under this Agreement, (ii) the validity or enforceability of the
Transferred Assets and the Related Security and (iii) its ability to perform its
obligations under the other Transaction Documents to which it is a party.

(b) Power and Authority. The Seller has the power and authority to own, pledge,
mortgage, operate and convey the Transferred Assets, to conduct its business as
now, or proposed to be, conducted and to execute and deliver this Agreement and
the Transaction Documents to which it is a party and to perform the transactions
contemplated hereby and thereby.

(c) Authorization; Contravention. The execution, delivery and performance by the
Seller of this Agreement, each other Transaction Document to which it is a party
and all other agreements, instruments and documents which may be delivered by it
pursuant hereto or thereto and the transactions contemplated hereby and thereby
(i) have been duly authorized by all necessary action on the part of the Seller,
(ii) do not contravene or cause the Seller to be in default in any material
respect under (A) its certificate of formation or limited partnership agreement,
(B) any contractual restriction with respect to any Debt of the Seller or
contained in any indenture, loan or credit agreement, lease, mortgage, security
agreement, bond, note or other agreement or instrument binding on or affecting
it or its property, or (C) any law, rule, regulation, order, license,
requirement, writ, judgment, award, injunction or decree applicable to, binding
on or affecting it or any of its property and (iii) do not result in or require
the creation of any Lien upon or with respect to any of its properties (other
than Liens created pursuant to this Agreement).

(d) Execution and Delivery. This Agreement and each other Transaction Document
to which the Seller is a party have been duly executed and delivered by the
Seller.

(e) Governmental Authorization. No approval, consent of, notice to, filing with
or permits, licenses, qualifications or other action by any Governmental
Authority having jurisdiction over it or its properties is required or necessary
(i) for the conduct of the Seller’s business as currently conducted, for the
ownership, use, operation or maintenance of its properties and for the due
execution, delivery and performance by the Seller of this Agreement or any of
the Transaction Documents to which it is a party, (ii) for the perfection of or
the exercise by each of the Purchaser and the Administrative Agent of any of its
rights or remedies under the Credit Agreement or hereunder, or (iii) to ensure
the legality, validity, or enforceability of this Agreement in any jurisdiction
in which the Seller does business, in each case other than (A) consents,
notices, filings and other actions which have been obtained or made (or will be
obtained or made substantially simultaneously with the Closing Date), and
continuation statements and renewals in respect thereof and (B) where the lack
of such consent, notice, filing or other action would not have a material
adverse effect on its ability to perform its obligations hereunder and under the
Transaction Documents to which it is a party.

 

-8-



--------------------------------------------------------------------------------

(f) Legality; Validity; Enforceability. Assuming due authorization, execution
and delivery by each other party hereto and thereto, this Agreement and each
other Transaction Document to which it is a party is the legal, valid and
binding obligation of the Seller enforceable against the Seller in accordance
with its respective terms, except as such enforceability may be limited by
(A) bankruptcy, insolvency, reorganization, or other similar laws affecting the
enforcement of creditors’ rights generally, (B) equitable limitations on the
availability of specific remedies, regardless of whether such enforceability is
considered in a proceeding in equity or at law and (C) implied covenants of good
faith and fair dealing.

(g) No Litigation. There are no proceedings or investigations pending or, to its
knowledge, threatened against the Seller, before any court or Governmental
Authority having jurisdiction over it or its properties (A) asserting the
invalidity of this Agreement or any of the other Transaction Documents,
(B) seeking to prevent the consummation of any of the transactions contemplated
by this Agreement or any of the other Transaction Documents, (C) seeking any
determination or ruling that might materially and adversely affect the
performance by the Purchaser of its obligations under, or the validity or
enforceability of, this Agreement or any of the other Transaction Documents,
(D) seeking any determination or ruling that would reasonably be expected to
have a material adverse effect on any of the Transferred Assets or (E) seeking
to impose any excise, franchise, transfer or similar tax upon the conveyance of
the Transferred Assets hereunder.

(h) Legal Compliance. The Seller has complied and will comply in all material
respects with all Applicable Laws, judgments, agreements with governmental
authorities, decrees and orders with respect to its business and properties and
the Transferred Assets.

(i) Taxes. The Seller has timely filed all federal and other material Tax
returns (foreign, federal, state, local and otherwise) required to be filed by
it relating to the Transferred Assets and has paid all federal and other
material Taxes due and payable by it relating to the Transferred Assets (other
than any amount the validity of which is currently being contested in good faith
by appropriate proceedings and with respect to which reserves in conformity with
GAAP have been provided on the books of the Seller). It is not liable for taxes
with respect to the Transferred Assets payable by any other Person. No Tax lien
or similar Adverse Claim has been filed, and no claim has been filed or is being
asserted, with respect to any Tax relating to the Transferred Assets. Any taxes,
fees and other governmental charges payable by the Seller in connection with the
transactions contemplated by this Agreement and the execution and delivery of
this Agreement have been paid or shall have been paid if and when due.

(j) Place of Business. The principal place of business and chief executive
office of the Seller, and the offices where the Seller keeps all its records,
are located at its address specified in Section 8.3, or such other locations
notified to the Purchaser in accordance with this Agreement in jurisdictions
where all action required by the terms of this Agreement has been taken and
completed. There are currently no, and during the past four months (or such
shorter time as the Seller has been in existence) there have not been, any other
locations where the Seller is located (as that term is used in the UCC of the
jurisdiction where such principal place of business is located).

 

-9-



--------------------------------------------------------------------------------

(k) Ownership; Security Interest.

i. In the event that, notwithstanding the intent of the parties, the Conveyances
hereunder shall be characterized as loans and not as sales and/or contributions,
then this Agreement creates a valid and continuing Lien on the Transferred
Assets in favor of the Purchaser and the Administrative Agent, as assignee, for
the benefit of the Secured Parties, which security interest is validly perfected
under Article 9 of the UCC (to the extent such security interest may be
perfected under such article), and is enforceable as such against creditors of
and purchasers from the Purchaser; the Transferred Assets are comprised of
Instruments, Security Entitlements, General Intangibles, Certificated
Securities, Uncertificated Securities, Securities Accounts, Investment Property
and Proceeds and such other categories of collateral under the applicable UCC as
to which the Seller has complied with its obligations as set forth herein; the
Seller has received all consents and approvals required by the terms of any
Collateral Obligation to the sale and granting of a security interest in the
Collateral Obligations hereunder to the Purchaser and the Administrative Agent,
as assignee on behalf of the Secured Parties; the Seller has taken all necessary
steps to file or authorize the filing of all appropriate financing statements in
the proper filing office in the appropriate jurisdictions under Applicable Law
in order to perfect the security interest in that portion of the Transferred
Assets in which a security interest may be perfected by filing pursuant to
Article 9 of the UCC as in effect in Maryland; all original executed copies of
each underlying promissory note constituting or evidencing any Transferred Asset
have been or, subject to the delivery requirements contained in the Credit
Agreement, will be delivered to the Purchaser or its designee; none of the
underlying promissory notes that constitute or evidence the Collateral
Obligations has any marks or notations indicating that they have been pledged,
assigned or otherwise conveyed to any Person other than the Purchaser and the
Administrative Agent, as assignee on behalf of the Secured Parties; with respect
to a Transferred Asset that constitutes a Certificated Security, such
certificated security has been delivered to the Purchaser or its designee and,
if in registered form, has been specially Indorsed (within the meaning of the
UCC) to the Administrative Agent or in blank by an effective Indorsement or has
been registered in the name of the Administrative Agent upon original issue or
registration of transfer by the Seller of such Certificated Security; and in the
case of an Uncertificated Security, by causing the Purchaser or its designee to
become the registered owner of such uncertificated security.

(l) Fair Consideration; No Avoidance for Collateral Obligation Payments. With
respect to each Transferred Collateral Obligation sold hereunder, the Seller
sold such Transferred Collateral Obligation to the Purchaser in exchange for
payment, made in accordance with the provisions of this Agreement, in an amount
which constitutes fair consideration and reasonably equivalent value. Each such
Conveyance referred to in the preceding sentence shall not have been made for or
on account of an antecedent debt owed by the Seller to the Purchaser. In
addition, no such Conveyance shall have been made with the intent to hinder or
delay payment to or defraud any creditor of the Seller.

(m) Eligibility of Transferred Collateral Obligations. Each Transferred
Collateral Obligation Conveyed hereunder is, at the time of such Conveyance, an
Eligible Investment. As of each Purchase Date, Schedule A is an accurate and
complete listing of all the Transferred Collateral Obligations and other
Transferred Assets hereunder as of such Purchase Date.

 

-10-



--------------------------------------------------------------------------------

(n) Adequate Capitalization; No Insolvency. The Seller is adequately capitalized
and will not become insolvent after giving effect to the transactions
contemplated by this Agreement and the Transaction Documents. The Seller is
adequately capitalized for its business as proposed to be conducted in the
foreseeable future and does not expect the commencement of any insolvency,
bankruptcy or similar proceedings or the appointment of a receiver, liquidator
or similar official in respect of its assets. The Seller executed and delivered
each of the Transaction Documents to which it is a party for fair consideration
and without the intent to hinder, delay or defraud any of its creditors or any
other Person.

(o) True and Complete Information. All information heretofore or hereafter
furnished by or on behalf of the Seller in writing to any Lender or the
Administrative Agent in connection with this Agreement, the other Transaction
Documents, the Transferred Assets, or any transaction contemplated hereby is and
will be (when taken as a whole) true, correct and complete in all material
respects.

(p) Financial Statements. The Seller has delivered to each Lender complete and
correct copies of (A) the audited consolidated financial statements of the
Seller for the fiscal year most recently ended, and (B) the unaudited
consolidated financial statements of the Seller for the fiscal quarter most
recently ended, in each case when (and to the extent) required to be delivered
under Sections 6.01(b)(i) and (ii) of the Credit Agreement. Such financial
statements (including the related notes) fairly present the financial condition
of the Seller as of the respective dates thereof and the results of operations
for the periods covered thereby, each in accordance with GAAP.

(q) Payment in Full. The Seller had no actual knowledge at the time of
Conveyance of a Transferred Asset of any fact which leads it to expect that any
payments on such Transferred Asset will not be paid in full when due or to
expect any other material adverse effect on (A) the performance by the Seller of
its obligations under this Agreement or any of the Transaction Documents to
which it is a party, (B) the validity or enforceability of this Agreement or any
of the Transaction Documents to which it is a party, or (C) the Transferred
Assets or the interests of the Seller therein.

(r) No Brokers or Finders. No broker or finder acting on behalf of the Seller
was employed or utilized in connection with this Agreement or the other
Transaction Documents or the transactions contemplated hereby or thereby and the
Seller has no obligation to any Person in respect of any finder’s or brokerage
fees in connection therewith.

(s) Restricted Payments. The Seller shall not cause or permit the Purchaser to
make any payments or distributions which would violate Section 6.02(r) of the
Credit Agreement.

 

-11-



--------------------------------------------------------------------------------

(t) Special Purpose Entity. The Purchaser is an entity with assets and
liabilities separate and distinct from those of the Seller and any Affiliates
thereof, and the Seller hereby acknowledges that the Administrative Agent, the
Lenders and the other Secured Parties are entering into the transactions
contemplated by the Credit Agreement in reliance upon the Purchaser’s identity
as a legal entity that is separate from the Seller and from each other Affiliate
of the Seller. Therefore, from and after the date of execution and delivery of
this Agreement, the Seller shall take all reasonable steps, including all steps
that the Purchaser or the Administrative Agent may from time to time reasonably
request, to maintain the Purchaser’s identity as a legal entity that is separate
from the Seller and from each other Affiliate of the Seller, and to make it
manifest to third parties that the Purchaser is an entity with assets and
liabilities distinct from those of the Seller and each other Affiliate thereof
and not just a division of the Seller or any such other Affiliate.

(u) Set–Off, etc. At the time of Conveyance of a Transferred Asset and to the
knowledge of the Seller after reasonable inquiry, such Transferred Asset has not
been compromised, adjusted, extended, satisfied, subordinated, rescinded,
set–off or modified by the Seller or by the Obligor thereof, and at such time
such Transferred Asset is not subject to compromise, adjustment, extension,
satisfaction, subordination, rescission, set–off, counterclaim, defense,
abatement, suspension, deferment, deduction, reduction, termination or
modification, whether arising out of transactions concerning such Transferred
Asset or otherwise, by the Seller or by the Obligor with respect thereto,
except, in each case, for amendments, extensions and modifications, if any, to
such Transferred Asset otherwise permitted under the Transaction Documents.

(v) No Fraud. Each Collateral Obligation was originated without any fraud or
material misrepresentation by the Seller or, to the Seller’s knowledge, on the
part of the related Obligor.

SECTION 4.2 Reaffirmation of Representations and Warranties by the Seller;
Notice of Breach. On the Closing Date and on each Purchase Date, the Seller, by
accepting the proceeds of such Conveyance, shall be deemed to have certified
that all representations and warranties described in Section 4.1 are true and
correct on and as of such day as though made on and as of such day (or, if such
representation or warranty is limited to a specific date, such specific date).
The representations and warranties set forth in Section 4.1 shall survive
(i) the Conveyance of the Transferred Assets to the Purchaser, (ii) the
termination of the rights and obligations of the Purchaser and the Seller under
this Agreement and (iii) the termination of the rights and obligations of the
Purchaser under the Credit Agreement. Upon discovery by a Responsible Officer of
the Purchaser or the Seller of a breach of any of the foregoing representations
and warranties in any material respect, the party discovering such breach shall
give prompt written notice to the other and to the Administrative Agent.

 

-12-



--------------------------------------------------------------------------------

ARTICLE V

COVENANTS OF THE SELLER

SECTION 5.1 Covenants of the Seller. The Seller hereby covenants and agrees with
the Purchaser that, from the date hereof, and until all amounts owed by the
Seller pursuant to this Agreement have been paid in full (other than as
expressly survive the termination of this Agreement), unless the Purchaser
otherwise consents in writing:

(a) Compliance with Agreements and Applicable Laws. The Seller shall perform
each of its obligations under this Agreement and the other Transaction Documents
to which it is a party and comply with all Applicable Laws, including those
applicable to the Transferred Collateral Obligations and all proceeds thereof,
except to the extent that the failure to so comply would not reasonably be
expected to have a material adverse effect on (i) its ability to perform its
obligations under the Transaction Documents to which it is a party, (ii) its
assets, operations, properties, financial condition, or business or (iii) the
validity or enforceability of this Agreement or any of the other Transaction
Documents.

(b) Maintenance of Existence and Conduct of Business. The Seller shall: (i) do
or cause to be done all things necessary to (A) preserve and keep in full force
and effect its existence as a corporation and maintain its rights and franchises
in its jurisdiction of formation and (B) qualify and remain qualified as a
foreign corporation in good standing and preserve its rights and franchises in
each jurisdiction in which the failure to so qualify and remain qualified and
preserve its rights and franchises would reasonably be expected to have a
material adverse effect on its assets, operations, properties, financial
condition, or business; (ii) continue to conduct its business substantially as
now conducted or as otherwise permitted hereunder and under its organizational
documents; and (iii) at all times maintain, preserve and protect all of its
licenses, permits, charters and registrations in each case except where the
failure to maintain such liens, permits, charters and registrations would not
reasonably be expected to have a material adverse effect on its assets,
operations, properties, financial condition, or business.

(c) Cash Management Systems: Deposit of Collections. The Seller shall transfer,
or cause to be transferred, all interest collections and all principal
collections received with respect to any Conveyance by the Seller to the
Custodial Account by the close of business on the Business Day following the
date such Collections are received.

(d) Books and Records. The Seller shall keep proper books of record and account
in which full and correct entries shall be made of all transactions with the
Purchaser and the assets and business of the Seller related to its obligations
under this Agreement or any Transferred Assets or assets proposed to be
transferred in accordance with GAAP, maintain and implement administrative and
operating procedures necessary to fulfill its obligations hereunder; and keep
and maintain all documents, books, records and other information necessary or
reasonably advisable and relating to the Transferred Assets prior to their
Conveyance hereunder for the collection of all Transferred Assets.

(e) Taxes. The Seller will file on a timely basis all federal and other material
Tax returns required to be filed and will pay all federal and other material
Taxes due and payable by it (other than any amount the validity of which is
contested in good faith by appropriate proceedings and with respect to which
reserves in conformity with GAAP are provided on the books of the Seller).

(f) ERISA. The Seller shall not, and shall not cause or permit any of its
Affiliates to, cause or permit to occur an event that results in the imposition
of a Lien on its interest, if any, in any Transferred Asset under Section 412 of
the IRC or Section 303(K) or 4068 of ERISA.

 

-13-



--------------------------------------------------------------------------------

(g) Liens. The Seller shall not create, incur, assume or permit to exist any
Lien on or with respect to any of its rights under any of the Transaction
Documents (other than the Lien covering this Agreement and existing on the
Closing Date, which has been disclosed to the Administrative Agent) or on or
with respect to any of its rights in the Transferred Assets, in each case other
than Permitted Liens. For the avoidance of doubt, this Section 5.1(g) shall not
apply to any property retained by the Seller and not Conveyed or purported to be
Conveyed hereunder.

(h) Change of Name. Etc. The Seller shall not change its name, identity or
corporate structure in any manner that would make any financing statement or
continuation statement filed by the Seller (or by the Administrative Agent on
behalf of the Seller) in accordance with Sections 2.1(d) and (e) seriously
misleading or change its jurisdiction of organization, unless the Seller shall
have given the Purchaser at least 10 days prior written notice thereof, and
shall promptly file appropriate amendments to all previously filed financing
statements and continuation statements.

(i) Sale Characterization. The Seller shall not make statements or disclosures,
or treat the transactions contemplated by this Agreement (other than for Tax or
accounting purposes) in any manner other than as a true sale, contribution or
absolute assignment of the title to and sole record and beneficial ownership
interest of the Transferred Collateral Obligations Conveyed or purported to be
Conveyed hereunder; provided that the Seller may consolidate the Purchaser
and/or its properties and other assets for accounting purposes in accordance
with GAAP.

(j) Commingling. The Seller shall not, and shall not permit any of its
Affiliates to, deposit or permit the deposit of any funds that do not constitute
Collections or other proceeds of any Collateral Obligations into the Custodial
Account.

(k) Nonconsolidation Opinion. The Seller shall not take any action contrary to
the “Assumptions and Facts” section in the opinion of Dechert LLP, dated the
date hereof, relating to certain nonconsolidation matters.

(l) Risk Retention.

i. For so long as any Obligations are outstanding: (i) the Seller represents and
undertakes to the Lender for the purposes of the Retention Requirements that:
(A) as an originator for the purposes of the Retention Requirements, it holds
and will retain on an on-going basis, a net economic interest in the
securitisation transaction contemplated by the Credit Agreement, which shall not
be less than 5% of the aggregate nominal value of all the Collateral Obligations
(the “Retained Economic Interest”) measured at the time of origination (being
the occasion of each origination or acquisition of a Collateral Obligation by
the Purchaser); (B) the Retained Economic Interest takes the form of a first
loss tranche in accordance with paragraph 1(d) of Article 405 of the EU Capital
Requirements Regulation (Regulation (EU) No 575/2013), as represented by the
Seller’s limited company interest in the Purchaser; (C) it holds and will retain
up to 100% of the limited liability company interests of the Purchaser and the
Purchaser shall have no other issued equity interests; (D) the aggregate capital
contributions made by the Seller with

 

-14-



--------------------------------------------------------------------------------

respect to the limited liability company interests in the Purchaser shall
represent at least 5.0% of the aggregate of the nominal value of all the
Collateral Obligations measured at the time of origination as described in
(A) above; and (E) the Seller shall not sell or enter into any credit risk
mitigation, short positions or any other hedges or otherwise seek to mitigate
its credit risk with respect to its limited liability company interests in the
Purchaser (except as permitted by the EU Capital Requirements Regulation
referenced in (B) above).

ii. Each Collateral Report shall contain or be accompanied by a certification
from the Seller containing a representation that all of the conditions set forth
in clause (i) above are true and have been true up to and on each date since the
prior Reporting Date (or, with respect to the first Reporting Date, since the
Closing Date). The Seller shall provide to the Administrative Agent and/or any
Lender that is subject to the Retention Requirements: (A) prompt written notice
of any breach of its obligations set forth in Section 5.1(l)(i); and (B) all
information that any such entity requests in connection with its obligations
under the Retention Requirements.

ARTICLE VI

WARRANTY LOANS

SECTION 6.1 Warranty Collateral Obligations. The Seller agrees that, with
respect to any Transferred Collateral Obligation, in the event of (x) a
Repurchase Event with respect to such Transferred Collateral Obligation or (y) a
breach of any representation or warranty or covenant applicable to a Transferred
Asset set forth in Article IV or Article V (each such Transferred Collateral
Obligation, an “Warranty Collateral Obligation”), no later than 30 days after
the earlier of (x) knowledge of such breach on the part of the Seller and
(y) receipt by the Seller of written notice thereof given by the Purchaser, the
Administrative Agent or the Required Lenders, the Seller shall either (a) pay to
the Custodial Account in immediately available funds the Repurchase Amount with
respect to the Warranty Collateral Obligation(s) to which such breach relates or
(b) substitute for such Warranty Collateral Obligation(s) one or more Eligible
Investment(s) with an aggregate Collateral Obligation Amount at least equal to
the Repurchase Amount of the Warranty Collateral Obligation(s) being replaced;
provided, that no such repayment or substitution shall be required to be made
with respect to any Warranty Collateral Obligation (and such Collateral
Obligation shall cease to be a Warranty Collateral Obligation) if, on or before
the expiration of such 30 day period either (x) such Repurchase Event shall no
longer be continuing or (y) the representations and warranties in Article IV and
the covenants in Article V with respect to such Warranty Collateral Obligation
shall be made true and correct in all material respects with respect to such
Warranty Collateral Obligation as if such Warranty Collateral Obligation had
been Conveyed to the Purchaser on such day, as applicable.

SECTION 6.2 Dilutions, Etc. The Seller agrees that if the Principal Balance of a
Transferred Collateral Obligation that has been sold by the Seller hereunder is
either reduced or adjusted as a result of any valid setoff by the Obligor
against the Seller, the Seller shall be deemed to have received on such day an
interest and principal collection of such Transferred Collateral Obligation in
the amount of such setoff and shall, within three (3) Business Days, pay to the
Custodial Account in immediately available funds an amount equal to such setoff.

 

-15-



--------------------------------------------------------------------------------

ARTICLE VII

CONDITIONS PRECEDENT

SECTION 7.1 Conditions Precedent. The obligations of the Purchaser to pay the
Purchase Price for the Transferred Assets sold on the Closing Date and any
Purchase Date shall be subject to the satisfaction of the following conditions:

(a) All representations and warranties of the Seller contained in this Agreement
shall be true and correct in all material respects on such Purchase Date;

(b) All information concerning the Transferred Assets provided to the Purchaser
and the Administrative Agent shall be true and correct, when taken as a whole,
in all material respects as of such Purchase Date;

(c) The Seller shall have performed in all material respects all other
obligations required to be performed by the provisions of this Agreement and the
other Transaction Documents to which it is a party;

(d) The Seller shall have either filed or caused to be filed the financing
statement(s) required to be filed pursuant to Sections 2.1(d) and (e); and

(e) All corporate and legal proceedings, and all instruments in connection with
the transactions contemplated by this Agreement and the other Transaction
Documents shall be reasonably satisfactory in form and substance to the
Purchaser, and the Purchaser shall have received from the Seller copies of all
documents (including records of corporate proceedings) relevant to the
transactions herein contemplated as the Purchaser may reasonably have requested.

ARTICLE VIII

MISCELLANEOUS PROVISIONS

SECTION 8.1 Amendments, Etc. This Agreement and the rights and obligations of
the parties hereunder may not be amended, supplemented, waived or otherwise
modified except in an instrument in writing signed by the Purchaser and the
Seller and consented to in writing by the Administrative Agent. Any Conveyance
or reconveyance executed in accordance with the provisions hereof shall not be
considered an amendment or modification to this Agreement.

SECTION 8.2 Governing Law: Submission to Jurisdiction.

(a) THIS AGREEMENT AND THE NOTES SHALL BE GOVERNED BY AND CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH THE LAW OF THE STATE OF NEW YORK.

 

-16-



--------------------------------------------------------------------------------

(b) Each party hereto hereby irrevocably submits to the non-exclusive
jurisdiction of any New York State or Federal court sitting in New York City in
any action or proceeding arising out of or relating to the Transaction
Documents, and each party hereto hereby irrevocably agrees that all claims in
respect of such action or proceeding may be heard and determined in such New
York State court or, to the extent permitted by law, in such Federal court. The
parties hereto hereby irrevocably waive, to the fullest extent they may
effectively do so, the defense of an inconvenient forum to the maintenance of
such action or proceeding. The parties hereto agree that a final judgment in any
such action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.

SECTION 8.3 Notices. All notices and other communications provided for hereunder
shall, unless otherwise stated herein, be in writing (including facsimile
communication) and shall be personally delivered or sent by certified mail,
electronic mail, postage prepaid, or by facsimile, to the intended party at the
address or facsimile number of such party set forth below:

 

  (a) in the case of the Purchaser:

 

     Dunning Creek LLC

     c/o FS Investment Corporation II

     2929 Arch Street, Suite 675

     Philadelphia, PA 19104

     Attention: Gerald F. Stahlecker, Executive Vice President

     Telephone: (215) 495-1169

     Facsimile: (215) 222-4649

 

  (b) in the case of the Seller:

 

     FS Investment Corporation II

     2929 Arch Street, Suite 675

     Philadelphia, PA 19104

     Attention: Gerald F. Stahlecker, Executive Vice President

     Telephone: (215) 495-1169

     Facsimile: (215) 222-4649

(in each case, with a copy to the Administrative Agent at the address for notice
provided under the Credit Agreement)

All such notices and communications shall be effective, (a) if personally
delivered, when received, (b) if sent by certified mail, three Business Days
after having been deposited in the mail, postage prepaid, (c) if sent by two-day
mail, two Business Days after having been deposited in the mail, postage
prepaid, (d) if sent by overnight courier, one Business Day after having been
given to such courier, and (e) if transmitted by facsimile, when sent, receipt
confirmed by telephone or electronic means.

 

-17-



--------------------------------------------------------------------------------

SECTION 8.4 Severability of Provisions. If any one or more of the covenants,
agreements, provisions or terms of this Agreement shall for any reason
whatsoever be held invalid, then such covenants, agreements, provisions, or
terms shall be deemed severable from the remaining covenants, agreements,
provisions, or terms of this Agreement and shall in no way affect the validity
or enforceability of the other provisions of this Agreement.

SECTION 8.5 Further Assurances.

(a) The Purchaser and the Seller each agree that at any time and from time to
time, at its expense and upon reasonable request of the Administrative Agent, it
shall promptly execute and deliver all further instruments and documents, and
take all reasonable further action, that is necessary or desirable to perfect
and protect the Conveyances and security interests granted or purported to be
granted by this Agreement or to enable the Administrative Agent or any of the
Secured Parties to exercise and enforce its rights and remedies under this
Agreement with respect to any Collateral.

(b) The Purchaser and the Seller agree to do and perform, from time to time, any
and all acts and to execute any and all further instruments reasonably requested
by the other party more fully to effect the purposes of this Agreement and the
other Transaction Documents, including the execution of any financing statements
or continuation statements or equivalent documents relating to the Transferred
Collateral Obligations for filing under the provisions of the UCC or other laws
of any applicable jurisdiction.

(c) The Purchaser and the Seller hereby severally authorize the Administrative
Agent to file one or more financing or continuation statements, and amendments
thereto, relating to all or any part of the Transferred Assets.

(d) The Seller shall furnish to the Administrative Agent from time to time such
statements and schedules further identifying and describing the Related Security
and such other reports in connection with the Transferred Assets as the
Administrative Agent may reasonably request, all in reasonable detail.

SECTION 8.6 No Waiver; Cumulative Remedies. No failure to exercise and no delay
in exercising, on the part of the Purchaser, the Seller or the Administrative
Agent, any right, remedy, power or privilege hereunder, shall operate as a
waiver thereof; nor shall any single or partial exercise of any right, remedy,
power or privilege hereunder preclude any other or further exercise thereof or
the exercise of any other right, remedy, power or privilege. The rights,
remedies, powers and privileges herein provided are cumulative and not
exhaustive of any rights, remedies, powers and privilege provided by law.

SECTION 8.7 Counterparts. This Agreement may be executed in two or more
counterparts including telecopy transmission thereof (and by different parties
on separate counterparts), each of which shall be an original, but all of which
together shall constitute one and the same instrument.

SECTION 8.8 Binding Effect; Third-Party Beneficiaries. This Agreement will inure
to the benefit of and be binding upon the parties hereto and their respective
successors and permitted assigns.

 

-18-



--------------------------------------------------------------------------------

The Seller hereby acknowledges that (a) the Administrative Agent is the
beneficiary of a collateral assignment of this Agreement pursuant to
Section 2(a)(v)(4) of the Security Agreement, (b) the Administrative Agent for
the benefit of the Secured Parties shall be an express third party beneficiary
of the Purchaser’s rights hereunder, including but not limited to the
Purchaser’s right to indemnification set forth in Section 2.2 and (c) each
Lender shall be an express third party beneficiary of the Purchaser’s rights
under Section 5.1(l) and the Seller hereby agrees that each Lender may rely on
the covenants made in such Section 5.1(l), subject, in the case of clauses
(a) and (b), to each of the limitations, restrictions and conditions set forth
in Section 2 of the Security Agreement with respect to the collateral assignment
of this Agreement; provided that, such collateral assignment and such third
party beneficiary rights shall automatically terminate upon the irrevocable
payment in full of the Obligations (other than contingent indemnity obligations
as to which no claim has been made) and the termination of the Commitments in
full.

SECTION 8.9 Merger and Integration. Except as specifically stated otherwise
herein, this Agreement sets forth the entire understanding of the parties
relating to the subject matter hereof, and all prior understandings, written or
oral, are superseded by this Agreement.

SECTION 8.10 Headings. The headings herein are for purposes of reference only
and shall not otherwise affect the meaning or interpretation of any provision
hereof.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

-19-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Purchaser and the Seller each have caused this Sale and
Contribution Agreement to be duly executed by their respective officers as of
the day and year first above written.

 

FS INVESTMENT CORPORATION II, as Seller By:   /s/ Gerald F. Stahlecker   Name:
Gerald F. Stahlecker   Title: Executive Vice President

 

DUNNING CREEK LLC, as Purchaser By:   /s/ Gerald F. Stahlecker   Name: Gerald F.
Stahlecker   Title: Executive Vice President

Signature Page to the Sale and Contribution Agreement